Citation Nr: 0409482	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  00-02 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection a back disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied service connection for degenerative 
disc disease and degenerative joint disease of the lumbar 
spine (claimed as a back injury).

The Board remanded this case in March 2003 for the veteran to 
be afforded a hearing before the Board at the RO.  The 
hearing was scheduled in August 2003, and the veteran was 
notified of the date, time, and place to report.  However, he 
failed to appear for the hearing.  Accordingly, the case was 
processed as though the hearing had been withdrawn.  
38 C.F.R. § 20.704(d) (2003).  The veteran's representative 
submitted additional argument on his behalf in July 2003 and 
March 2004.


FINDINGS OF FACT

1.  The veteran has degenerative disc disease and 
degenerative joint disease of the lumbar spine.

2.  A current back disability, including degenerative disc 
disease and degenerative joint disease of the lumbar spine, 
is not the result of a disease contracted or injury sustained 
to the back in active service from October 1954 to November 
1957.


CONCLUSION OF LAW

A back disability was not incurred in active service, and 
arthritis of the spine or 


back may not be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1131, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

After the RO issued the January 2000 rating decision that is 
the subject of the appeal in this case, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted in November 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
The VCAA eliminated the former requirement in the law that 
the claimant submit a well grounded claim before being 
afforded assistance in the claim's development by VA.  The 
VCAA also clarified the obligations of VA with respect to the 
duty to notify claimants what information or evidence is 
needed in order for the claim to be granted and affirmed VA's 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
However, because the VCAA was enacted after the initial 
adjudication by the RO, it was impossible in this case to 
provide notice of the VA prior to that adjudication.  Id.  
Nevertheless, for the reasons noted below, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute has been complied with during the pendency of 
the current appeal.  Specifically, the Board notes that, 
while this case was still pending on appeal at the RO, the RO 
sent the veteran a letter in May 2001, informing him of the 
enactment of the VCAA in November 2000 and notifying him of 
its provisions pertaining to VA's duty to notify him of any 
information or evidence needed to substantiate his claim and 
of VA's duty to assist him in obtaining that evidence.  The 
RO specifically notified the appellant that to support his 
claim for service connection the evidence must show three 
things:  (1) that he had an injury in service or a disease 
that began in or was made worse during military service or 
that there was an event in service which caused injury or 
disease; (2) that he has a current physical or mental 
disability; and (3) that there is a relationship between the 
current disability and an injury, disease, or event in 
military service.

The RO also specifically informed him what VA would do and 
what he needed to do to substantiate his claim.  Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  For example, the 
RO informed him that VA would get service medical records and 
review them to see if they showed he had an injury or disease 
in service.  With regard to the existence of a current 
disability and a relationship between a current disability 
and an injury, disease, or event in service, the RO told the 
veteran that VA would get any VA treatment records or other 
medical records which the veteran told VA about.  The RO 
provided the veteran with a form to authorize release of 
private records to enable the RO to obtain private records 
for him.

At a hearing at the RO in May 2001, the veteran identified 
some private treatment records which he thought may be 
relevant to his claim.  In July 2001, the RO wrote to the 
doctor at the private hospital that the veteran had 
identified in order to obtain records.  This letter was 
returned to the RO, and so in August 2001, the RO wrote to 
the medical records department of the private hospital.  In 
September 2001, the RO received treatment records from the 
private hospital.

With regard to the service medical records, a copy of the 
September 1957 separation examination report is in the claims 
file.  However, the RO learned upon attempting to obtain 
complete service medical records, prior to the enactment of 
the VCAA, that the records were not on file at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  On 
VA Form 21-3101, Request for Information, received by the RO 
in May 1998, officials at the NPRC noted that the records 
were possibly destroyed in a fire that occurred at the NPRC 
in July 1973.  In a letter dated in December 1999, the RO 
informed the veteran that his service medical records were 
likely destroyed in the fire at NPRC, and the RO provided the 
veteran with a form to complete so that further action could 
be taken to attempt to obtain service medical records.  The 
veteran returned the form in December 1999.  In July 2001, 
the RO received a reply from a further attempt to obtain 
service records that the records were destroyed in the 1973 
fire.  In March 2002, the RO made additional attempts to 
obtain service records, including records, if any, from the 
Surgeon General's Office.  However, no records were obtained 
from these searches.  Accordingly, the Board concludes that 
the RO has fulfilled its duty to assist the veteran in 
obtaining additional service medical records or alternate 
records and that further efforts to obtain those records 
would be futile.  38 C.F.R. § 3.159(c)(2).

In a May 2002 supplemental statement of the case, the RO 
adjudicated the veteran's claim for service connection for a 
back disorder.  Under the "Evidence" section of the 
supplemental statement of the case, the RO informed the 
veteran of the unsuccessful attempts made to obtain 
additional service medical records and notified him of what 
evidence had been obtained regarding his claim.  The RO also 
provided him with notice of additional VA regulations 
pertinent to his claim that were not included in the February 
2000 statement of the case, including VA regulations 
implementing the provisions of the VCAA.

Accordingly, for the reasons noted above, the Board concludes 
that VA's duties to notify and assist the appellant in 
relation to his claim for service connection for a back 
disability have been fulfilled.

Background

The September 1957 separation examination, conducted several 
weeks before the veteran's separation from service in 
November 1957, showed no complaints or findings relevant to a 
back injury or disorder.  Clinical evaluation of the spine 
and musculoskeletal system was normal.  At the time of 
separation from service in November 1957, the veteran signed 
a form stating that, to the best of his knowledge, there had 
been no change in his physical condition since his last 
physical examination in September 1957.

The RO received the veteran's original claim for VA benefits 
in December 1991, at which time he claimed 
nonservice-connected pension benefits.  At that time he 
indicated that he had had a back injury in 1987.  In 
conjunction with this claim, the RO received a private report 
of a computerized tomography scan (CT) of the lumbar spine.  
This report showed the clinical problem as "whiplash, low 
back syndrome".  The CT study was within normal limits 
except for a small central protrusion of disc material into 
the anterior epidural space at the L4-5 level.  In a letter 
dated in April 1991 from a private orthopedic surgeon, S. C. 
K., M.D., Dr. K. stated that he had known the veteran to have 
had degenerative disc disease at L4 and L5 since 1987.  Dr. K 
also stated that the veteran's back had gotten worse since he 
was in a car wreck in February 1991.  The RO also obtained 
Dr. K's treatment records.  One notation, dated in February 
1991, provided a history of a work-related injury and two car 
accidents.

In a letter, dated in January 1992, a private physician, G. 
A. F., M.D., noted that the veteran had a herniated disc at 
L5-S1.

On a March 1992 VA examination report, the examiner noted 
that the veteran provided a history of having served in 
Germany during the Korean Conflict.  The examiner also noted 
a history of the veteran's having worked up until one and a 
half years earlier as a contract painter but that a series of 
musculoskeletal strains, traumas, and other conditions forced 
him to abandon the performance of his duties as a painter.  
The diagnoses included lumbar spine strain.  

In August 1992, the RO received a report, dated July 1992, 
from P. D. N., M.D.  Dr. N. noted that the veteran served on 
active duty from 1954 to 1957 in Germany where he was a 
driver.  Dr. N. noted that the veteran had not been able to 
work since he injured his back in the latter part of 1989 
when he fell off a ladder.  

In another letter from G. A. F., M.D., dated in August 1992, 
Dr. F. noted that the veteran had lumbar disc herniation.  In 
a third letter, dated in July 1993, Dr. F. noted that he had 
treated the veteran since February 1988, and that the veteran 
had suffered a disc injury at L4-5 in 1985 and was out of 
work approximately a year.  In August 1986, the veteran was 
on a ladder when it twisted and shattered, and he was thrown 
against the side of a building.  Following this, he suffered 
a frank herniation of the disc at L4-5 with disc bulging at 
both L3-4 and L5-S1.  Dr. F. noted that the veteran had been 
disabled since August 1986 and under his care during that 
time.

On an August 1993 VA Mental Disorders examination report, the 
examiner recorded a history, provided by the veteran that he 
had last worked in 1987.  The veteran reported that he was 
doing maintenance work at that time when he fell off a ladder 
and "messed his back up".  With regard to his military 
history, the veteran reported that he had served from 1954 to 
1957, that he was a truck driver in service, and that he had 
no injuries and no physical problems while in the service.  
He reported that he was let out of the service because of his 
IQ being low.  His work history since the military included 
having worked for a railroad, having operated heavy 
equipment, having done construction work and motel work, and 
having worked maintenance at a motel when he was hurt.

On an August 1993 VA General Medical examination, the 
examiner noted a work history provided the veteran.  The 
veteran reported that in 1987 he fell and injured his back.  
He also stated that, in 1985, an office chair collapsed with 
him and injured his low back.  In 1989, he reinjured his low 
back in a motor vehicle accident.  Following physical 
examination, the examiner's diagnosis included low back 
syndrome with osteoarthritis and a right sciatic entrapment 
syndrome with right sural neuritis.

In November 1993, the RO determined that the veteran was 
permanently and totally disabled for nonservice-connected 
pension purposes.

In November 1997, the RO received the veteran's claim for 
service connection for a back injury.  He reported that he 
had been treated for a back injury in a field hospital in 
1956.  In March 1999, the RO received a private radiology 
report, dated in May 1998, which reflected findings of a bone 
scan of the lumbar spine consistent with degenerative disc 
disease but no focal abnormality or lesion could be detected 
and there was no fracture or malalignment.

In May 2001, the RO received a statement from the veteran on 
VA Form 21-4138, Statement in Support of Claim, in which he 
reported that "the AR listed on my DD-214 shows the reason I 
was discharged."  The veteran submitted a copy of his DD 
Form 214 and requested that the RO "[p]lease review this 
information and the AR code."  On the DD Form 214, Item 
11c., Reason and Authority (for Discharge), the following was 
shown:  "Par 2 AR 635-205 SPN 741 & DA CIR 635-2 19 AUG 57 
(SEE 32)".  Item 32, Remarks, included the following 
notation:  "PAR 9 AR 601-210 APPLIES".

During a July 2001 hearing at the RO before a Decision Review 
Officer (DRO), the DRO noted that veteran felt that the AR 
number on the DD Form 214 represented a discharge for 
disability.  The DRO then stated that a search of the 
internet revealed that SPN number 741 provided, "Mandatory 
retirement, failure of selection for promotion, established 
retirement date commissioned officer."  The veteran 
testified that he was in a jeep accident in Germany in 1956 
and that he was hospitalized for three days during which time 
he was told that nothing was wrong with him.  He then stated 
that after many years passed, he went to have bone scan done 
and it showed a fracture in his back.  He then indicated that 
despite the DRO's having stated that SPN number 741 had to do 
with the promotion of an officer, he was not an officer and 
he was told by the Personnel Director that the SPN number was 
given because his IQ was not high enough to actually get in 
the service at the time he enlisted.

The veteran also testified that despite the September 1957 
separation examination report in the claims file, he did not 
have a physical examination at that time but just talked to 
the examiners.  He stated that he had no treatment for his 
back between 1957 and 1962 but that he did see a private 
doctor, Dr. S., as early as 1962 but that Dr. S. was no 
longer living and his records were unavailable.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be a current 
disability which has resulted from that injury or disease.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  Service connection for 
certain diseases, such as arthritis, may be also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from active service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) 
(2003).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2003).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The veteran contends that a current back disability, 
degenerative disc disease and degenerative joint disease of 
the spine, is the result of an injury he sustained to his 
back in a jeep accident in service in 1956.  The Board notes 
that the veteran does have a current back disability shown by 
the medical evidence to be degenerative disc disease and 
degenerative joint disease of the spine.  However, the 
preponderance the evidence in this case, by which the Board 
means all the evidence relevant to the back claim noted above 
except for the veteran's own statements and testimony that he 
sustained a back injury in service, is against the claim that 
the current back disability is the result of a back injury, 
if any, sustained during service.

In this regard, the Board notes first that the absence of any 
evidence of a back disability prior to the mid-1980s or of 
persistent symptoms of a back disability between 1957 and the 
mid-1980s constitutes negative evidence tending to disprove 
the claim that the veteran sustained a back injury in service 
which resulted in chronic disability or persistent back 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
The lack of any evidence of continuing back pain or back 
symptoms for nearly thirty years between the period of active 
duty and the evidence showing several injuries sustained to 
the back in the 1980s is itself evidence which tends to show 
that no injury to the back was sustained in service or that 
an injury to the back, if any, did not result in any chronic 
or persistent disability which still exists currently.  
Moreover, there is no medical evidence showing that arthritis 
of the spine or back manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from active service, and therefore service connection for 
arthritis or degenerative joint disease of the spine may not 
be presumed to have had its onset in service.  38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury to the 
back was sustained in service or whether an injury to the 
back, if any, resulted in any chronic or persistent 
disability which still exists currently.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The trier of fact 
should consider all the evidence including the availability 
of medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  See Dambach v. Gober, 223 F.3d 1376, 
1380-81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence 
of disability).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See also Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Second, the "absence" of evidence or "negative" evidence 
of any injury to the back during service in this case is 
supported by affirmative evidence which tends to show that no 
back injury or disability was incurred during that time.  
Such affirmative evidence consists of the September 1957 
separation examination report which showed no complaints of a 
back disability and showed that the spine was normal on 
clinical evaluation.  In addition, the November 1957 form in 
which the veteran stated that his physical condition had not 
changed since the time of the September 1957 separation 
examination is also affirmative evidence which tends to show 
that no back injury or disability was incurred during that 
time.  The finding of "normal" on clinical evaluation of 
the back is medical evidence indicating that no back disorder 
was present on specific examination of the back.  The 
veteran's denial of any change in his physical condition 
since the September 1957 examination constitutes affirmative 
lay evidence indicating that, at that time, he did not have 
any back trouble or experience any symptoms of a back 
disability.  Thus, this is positive evidence that the veteran 
did not sustain a back injury during active duty or that a 
back injury, if any, did not result in chronic back 
disability or persistent back symptoms.

Third, additional affirmative evidence indicating that the 
current back disability is not the result of an injury 
sustained to the back in service consists of both the medical 
reports attributing the back disability to injuries to the 
back sustained in the 1980s and the veteran's own statements, 
both on his original claim for non-service-connected pension 
and in the medical history he has provided to examiners, that 
he injured his back in the 1980s.  At his hearing before the 
DRO, the veteran suggested that he felt that a fracture to 
his back, discovered on a bone scan in 1998, must have been 
due to the injury he sustained to his back in service.  
However, the Board notes first, that the May 1998 bone scan 
was consistent with degenerative disc disease of the back but 
reflected no focal abnormality or lesion or fracture or 
malalignment.  Moreover, as a layman, the veteran's own 
statement that a current back disorder is the result of a 
back injury in service is not competent evidence because 
medical matters, such as medical diagnoses or the etiology of 
a disease or injury, require medical evidence for their 
support and resolution.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Finally, with regard to the "AR" or Army regulations that 
appear on the DD Form 214, the Board notes that the veteran 
appeared to be suggesting at his hearing before the DRO that 
he believed that the Army regulations cited indicated that he 
was discharged for a disability.  However, he stated at the 
hearing that he was told by the Personnel Director at the 
time of his discharge that he was being discharged for 
reasons concerning his IQ level.  Thus, his own testimony 
seems to contradict an assertion, if any, that the Army 
regulations cited indicate that he was discharged for a back 
disability.  Concerning this, the Board notes that paragraph 
2 of Army Regulation 635-205 in effect at the time of the 
veteran's discharge in November 1957 provided for the 
separation of enlisted personnel for the convenience of the 
Government.  DA Circular 635-2 effective on August 19, 1957, 
provided for the discharge of enlisted men who lacked job 
performance potential.  This circular set forth the minimum 
standards for retention in the Army based on certain aptitude 
test scores.  Finally, paragraph 9 of Army Regulation 601-210 
in effect at that time of the veteran's discharge identified 
classes of personnel ineligible to enlist or reenlist unless 
a waiver is granted.  Among these classes were persons last 
separated under certain condition and those included 
"Applicants whose DD Form 214 includes the following 
notation in the remarks item:  . . . 'Par. 9, AR 601-210 
applies' . . . appears on the face of the discharge 
certificate."  Based on this evidence, the Board concludes 
that none of the Army Regulations cited on the DD Form 214 
indicate that the veteran was discharged from service for a 
back disability.

For the reasons noted above, the Board concludes that the 
preponderance of the evidence in this case is against the 
claim that the current back disability is the result of a 
disease contracted or an injury sustained to the back in 
service.  Because the preponderance of the evidence in this 
case is against the claim, the benefit of the doubt doctrine 
is not for application in this case, and the claim for 
service connection for a back disability must be denied.  
38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 
3.304.

ORDER

Service connection for a back disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



